Quillian, Presiding Judge.
Appeal was taken from the judgment of the superior court affirming the denial of compensation by the State Board of Workmen’s Compensation. Held:
The fact that an employee was told to report to work two hours early on a specific day and was injured while en route to work would not be sufficient to bring him within the special task exception. This would be true even though the claimant was to perform work which was different from his usual duties. In this case the special task which the claimant was to perform did not start until he reached his place of employment, and he was not on call as in Lewis Wood Preserving Co. v. Jones, 110 Ga. App. *340689 (140 SE2d 113).
Argued June 7, 1978
Decided September 5, 1978
Rehearing denied October 2, 1978.
Jack J. Helms, Berrien L. Sutton, for appellant.
Savell, Williams, Cox & Angel, John M. Williams, Mark S. Gannon, for appellees.

Judgment affirmed.


Webb and McMurray, JJ., concur.